Name: Commission Regulation (EC) No 212/2001 of 31 January 2001 altering the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32001R0212Commission Regulation (EC) No 212/2001 of 31 January 2001 altering the corrective amount applicable to the refund on malt Official Journal L 030 , 01/02/2001 P. 0040 - 0041Commission Regulation (EC) No 212/2001of 31 January 2001altering the corrective amount applicable to the refund on maltTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(8) thereof,Whereas:(1) The corrective amount applicable to the refund on malt was fixed by Commission Regulation (EC) No 55/2001(3).(2) On the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on malt should be altered,HAS ADOPTED THIS REGULATION:Article 1The corrective amount referred to in Article 13(4) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to is hereby altered to the amount set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 8, 12.1.2001, p. 34.ANNEXto the Commission Regulation of 31 January 2001 altering the corrective amount applicable to the refund on maltNB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).>TABLE>>TABLE>